Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


CamargoCopeland Architects, L.L.P.,                   Appeal from the 68th District Court of
Appellant                                             Dallas County, Texas (Tr. Ct. No. DC-12-
                                                      09362).    Opinion delivered by Justice
No. 06-13-00079-CV        v.                          Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.
CRT Signature Place, L.P., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, CamargoCopeland Architects, L.L.P., pay all costs of
this appeal.




                                                      RENDERED DECEMBER 11, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk